Citation Nr: 9912918	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  92-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The appellant had active duty for training from December 1976 
to July 1977.  

This appeal arises from rating decisions of the Detroit, 
Michigan, regional office (RO).  In June 1990, the RO denied 
service connection for an acquired psychiatric disability.  
In May 1992, the Board of Veterans' Appeals (Board) remanded 
the case for further development.  In December 1993, the RO 
denied the claim.  The issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD)was 
subsequently raised, and in August 1994 the Board remanded 
the claims for an acquired psychiatric disorder and PTSD for 
additional development.    


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1979, the 
RO denied a claim by the appellant for entitlement to service 
connection for a nervous condition.

2.  The evidence received since the RO's September 1979 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.

3.  The appellant does not have an acquired psychiatric 
disorder attributable to his active duty for training.

4.  The appellant does not have PTSD attributable to active 
duty for training or to any incident therein.


CONCLUSIONS OF  LAW

1.  The RO's September 1979 decision, denying a claim of 
entitlement to service connection for a nervous condition, 
became final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's September 1979 decision denying the appellant's claim 
for an acquired psychiatric disorder, and the claim for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  An acquired psychiatric disorder was not incurred or 
aggravated in the line of duty during the appellant's active 
duty for training.  38 U.S.C.A. §§ 101, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

4.  PTSD was not incurred or aggravated in the line of duty 
during the appellant's active duty for training.  38 U.S.C.A. 
§§ 101, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a September 
1979 decision, the RO denied a claim of entitlement to 
service connection for a nervous condition.  A review of that 
determination reveals that the RO essentially found that the 
submitted evidence did not show that an acquired psychiatric 
disorder was incurred or aggravated in the line of duty 
during the appellant's active duty for training.  There was 
no appeal, and the RO's September 1979 decision became final.  
38 U.S.C.A. § 7105(b),(c).  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In December 1989, the appellant filed an application to 
reopen his claim for service connection.  In June 1990, the 
RO determined that new and material evidence had not been 
presented to reopen the appellant's claim.  Additional 
evidence was subsequently obtained, and in October 1990, the 
RO apparently reopened the appellant's claim and denied it on 
the merits.  However, despite the RO's denial of this claim 
on the merits, the Board must consider whether new and 
material evidence has been submitted before it can consider 
the merits of the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U. S. Vet. App. Feb. 17, 1999).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's September 1979 
decision.

Evidence of record at the time of the RO's September 1979 
decision included available service records, a June 1979 VA 
examination report, and the appellant's application.  These 
records showed that the appellant was diagnosed with a 
paranoid reaction in March 1978, and the June 1979 VA 
examination report contained a diagnosis of schizophrenic 
reaction, chronic, in remission with chemotherapy.  The RO 
denied the claim, noting that the appellant had not submitted 
competent evidence showing that an acquired psychiatric 
disorder was incurred or aggravated in the line of duty 
during the appellant's active duty for training. 

Evidence received since the RO's September 1979 decision 
includes additional service medical records, VA outpatient 
and examination reports dated between 1988 and 1997, and 
records from private health care providers dated between 1988 
and 1993.  This medical evidence shows inter alia that the 
appellant has been diagnosed with schizophrenia which has 
been related to his active duty for training.  Other evidence 
includes several written statements from the appellant's 
mother, and several other lay statements.

In the June 1990 rating decision (from which the present 
appeal arises), the RO apparently determined that new and 
material evidence had been received to reopen the appellant's 
claim for an acquired psychiatric disorder.  After reviewing 
the record from a longitudinal perspective, the Board agrees 
and finds that new and material evidence has been received to 
reopen the appellant's claim of service connection for an 
acquired psychiatric disorder. 

The submitted evidence includes a letter from a VA physician, 
A. T. Karadey, M.D., dated in August 1997, who states that he 
(or she) has been treating the appellant for a chronic 
schizophrenic illness since 1993, and that this illness 
started when the appellant was in service.  Dr. Karadey's 
letter was not of record at the time of the RO's September 
1979 decision.  In addition to Dr. Karadey's letter, the 
submitted evidence includes records of psychiatric treatment 
which were not of record at the time of the RO's September 
1979 decision.  

As none of the aforementioned evidence was of record at the 
time of the RO's September 1979 decision, and as this 
evidence documents treatment for a psychiatric disorder, this 
evidence is not cumulative, and is "new" within the meaning 
of Elkins, supra.  The Board further finds that as there was 
no competent evidence showing that the appellant had an 
acquired psychiatric disorder during his active duty for 
training, Dr. Karadey's August 1997 letter is probative of 
the issue at hand, and is material.  The Board therefore 
finds that the submitted evidence is new and material and 
sufficient to reopen the claim, and the claim for an acquired 
psychiatric disorder is therefore reopened. 


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991).

As an initial matter, the Board notes that the appellant's DD 
Form 214 indicates that he has approximately seven and one-
half months of active duty for training.  He is therefore not 
a "veteran," for VA benefits purposes.  See 38 U.S.C.A. 
§ 101(2), (24) (West 1991); 38 C.F.R. §§ 3.1(d), 3.6(a) 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation).  The Board further notes that as the appellant 
does not have active military duty after December 31, 1946, 
he is not eligible for consideration under the provisions 
allowing presumptive service connection for psychoses 
manifested within a year of separation from service.  See 
38 U.S.C.A.     § 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The appellant's service medical records include enlistment 
and separation examination reports, dated in December 1976 
and July 1977, respectively, which show that his psychiatric 
system was clinically evaluated as normal.  The remainder of 
the service medical records are silent as to complaints, 
treatment or a diagnosis involving a psychiatric disorder.  

Medical evidence dated after the appellant's active duty for 
training includes reports, dated in March 1978, which 
indicate that the appellant was treated for complaints of 
depression which he stated had begun during his active duty 
for training after he was harassed, to include being the 
victim of a group conspiracy to kill him, and approaches to 
participate in homosexual activities.  The appellant claimed 
that upon his return home he had become withdrawn, slept 
poorly and would not bathe or groom himself.  He further 
stated that he had tried to commit suicide, and that he had 
lost 20 pounds since his basic training.  The provisional 
diagnosis included paranoid reaction and acute anxiety 
reaction, stress of separation from home and family. 

A VA psychiatric examination report, dated in June 1979, 
indicates that the appellant began receiving treatment at the 
mental hygiene clinic in February 1978, and that he was 
treated at three-month intervals.  This treatment followed a 
nervous breakdown in January 1978, at which time he lost his 
job.  The appellant stated that he was currently working at 
Detroit Steel.  The examiner stated that the appellant's only 
current complaints involved nervousness.  The diagnosis was 
schizophrenic reaction, chronic, in remission with 
chemotherapy.  

The claims file contains reports from Northville Regional 
Psychiatric Hospital (NRPH), dated between February 1981 and 
September 1988, the Detroit Receiving Hospital, dated in 
February 1981, Calhoun County Community Mental Health 
(CCCMH), dated in January 1993, and VA outpatient records, 
dated between April 1982 and March 1995.  All these records 
show treatment for schizophrenia, with the exception that the 
CCCMH records contain an October 1992 report with Axis I 
diagnoses of PTSD with dissociative disorder and 
polysubstance abuse, current.  The Axis IV diagnosis noted 
sexual abuse.  The CCCMH report shows that the appellant 
asserted that he had repeatedly been raped during his active 
duty for training.

In a letter dated in August 1997, a VA physician, A. T. 
Karadey, M.D., stated that the appellant had been receiving 
treatment for a chronic schizophrenic illness from him/her 
since 1993.  Dr. Karadey indicated that the appellant had 
been sexually traumatized during service, and that, "It is 
almost impossible to determine at this point which came 
first, his mental illness or sexual trauma."  Dr. Karadey 
concluded that the appellant's illness started when he was in 
service.

A VA mental disorders examination report, dated in October 
1997, shows that the examiner noted that the appellant's 
symptoms included complete auditory hallucinations and 
delusions of persecution.  The Axis I diagnosis was 
schizophrenia, paranoid type.  The examiner stated that the 
appellant did not meet the criteria for PTSD, noting that 
PTSD was an anxiety disorder and that the appellant did not 
display hyperarousal.

Records from the Social Security Administration (SSA), show 
that the appellant was determined to have been disabled as of 
February 1981 due to schizophrenia.

The claims file includes several lay statements from the 
appellant's mother, dated between 1980 and 1997, as well as 
the lay statements of the appellant's family (in a joint 
letter), a co-worker, a neighbor and a long-time friend.  
These statements generally assert that the appellant's 
behavior changed upon his return from active duty for 
training, to include becoming shy and withdrawn.  The 
appellant's mother, and the joint letter from the appellant's 
family, essentially assert that the appellant's schizophrenia 
and/or PTSD began during his active duty for training, and 
that they were the result of sexual assaults by homosexuals.  
In particular, in a March 1993 letter, the appellant's mother 
argued that that appellant was "repeatedly raped by 
homosexuals while he was stationed at Camp Pendleton."


III.  Analysis

As competent evidence of a diagnosis of schizophrenia and 
PTSD, and a nexus to active duty for training, has been 
presented, the appellant's claims for an acquired psychiatric 
disorder and PTSD are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).

As an initial matter, the Board finds that the appellant is 
not a credible historian.  The Board first notes that the 
appellant has been diagnosed with schizophrenia, and is shown 
to have psychotic episodes.  Furthermore, although the 
appellant has made the assertion that he was the victim of 
homosexual rape during his active duty for training, he has 
repeatedly changed significant details of his alleged 
rape(s).  For example, in a March 1978 treatment report, the 
appellant stated that he had only been "approached" by 
homosexuals.  In a June 1979 VA examination report, he stated 
that two verbal "passes" had been made at him from 
homosexuals, and that this had bothered him.  However, in 
letter dated in March 1993 (written on behalf of the 
appellant by his mother, his legal guardian), it was asserted 
that he had been "repeatedly raped by homosexuals while at 
Camp Pendleton."  In a letter, dated in October 1994, it was 
asserted that the appellant was "raped and assaulted every 
day."  Similar assertions of rape are found in oral 
histories supplied by the appellant in VA and non-VA medical 
reports.  The appellant's service medical records do not show 
any treatment which could reasonably be associated with any 
type of assault.  Finally, in a letter, dated in September 
1994, Headquarters, U.S. Marine Corps, determined that the 
appellant had not provided sufficient information to conduct 
any meaningful research.  Based on the foregoing, the Board 
finds that the appellant is not a credible historian.

The Board further finds that, based on its review of the 
objective evidence, the nature of the allegations (which have 
included the allegation that the appellant was individually 
or gang raped on a daily basis during his active duty for 
training), and the fact that neither service records or 
service medical records show treatment or complaints of 
physical trauma, assault or rape, that the appellant's 
allegations of rape are incredible.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).




A.  Acquired Psychiatric Disorder

The Board finds that the preponderance of the evidence is 
against the appellant's claim that he was disabled from an 
acquired psychiatric disorder incurred in the line of duty 
during his active duty for training.  See 38 U.S.C.A. 
§ 101(24); Paulson, 1 Vet. App. at 478.  In particular, the 
Board finds it highly probative that the appellant's service 
medical records covering the period of his active duty for 
training are entirely silent as to complaints, treatment or a 
diagnosis involving an acquired psychiatric disorder.  
Furthermore, the first medical evidence of an acquired 
psychiatric disorder is found in VA medical records dated in 
March 1978, approximately seven months after his active duty 
for training.  Although the Board has considered the August 
1997 letter of Dr. Karadey, the Board notes that this letter 
comes approximately 20 years after the appellant's period of 
active duty for training, lacks any significant rationale, is 
without the slightest support by citation to any clinical 
findings in service or thereafter, and is not shown to have 
been based upon a review of service medical records.  Also of 
particular note, although the Board has determined that the 
appellant, and his allegations of rape, are not credible, Dr. 
Karadey's opinion appears to have been based on the 
appellant's verbal recitations of his history, including his 
reports of repeated homosexual rape.  The Board therefore 
finds that the probative value of Dr. Karadey's opinion is 
outweighed by contrary evidence of record.  See Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran's claim for service connection for an 
acquired psychiatric disorder fails on the basis that all 
elements required for service connection have not been met.  
Service connection for an acquired psychiatric disorder is 
thus not established.  38 U.S.C.A. §§ 101, 1131; 38 C.F.R. 
§ 3.303.



B.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

The appellant asserts that he was raped on multiple occasions 
by individuals, and by a gang, during his active duty for 
training.

The appellant's DD Form 214 indicates that he served on 
active duty for training for seven months and 13 days.  His 
primary specialty title was food service man.  The veteran's 
DD 214 does not show that he received any citations or awards 
for participation in combat with the enemy, such as the 
Combat Action Ribbon, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).

As an initial matter, it is unclear what details of the 
appellant's claimed stressors the RO has forwarded to the 
appropriate agency (Headquarters, U.S. Marine Corps) for 
verification, and the Board has considered whether additional 
development is required to verify the appellant's claimed 
stressors in order to comply with the Veterans Benefits 
Administration's Adjudication Procedure Manual (M21-1), Part 
IV, paragraph 7.46 (or any other applicable provision of M21-
1).  See Hayes v. Brown, 5 Vet. App. 60, 67 (1992) (applying 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) to revisions in 
M21-1 pertaining to development of PTSD stressors which took 
effect after the filing of the appellant's appeal).  However, 
the Board finds that, given its determination that the 
preponderance of the evidence shows that the appellant does 
not currently have PTSD, any failure to attempt to verify the 
appellant's claimed stressors has not prejudiced his PTSD 
claim.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(error harmless where claimant cannot prevail as a matter of 
law).

Despite the diagnosis of PTSD, which is sufficient to well 
ground the claim, the Board finds that the preponderance of 
the evidence shows that the appellant does not have PTSD.  
First, the appellant's enlistment and separation examination 
reports show that his psychiatric condition was clinically 
evaluated as normal, and the remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
of a psychiatric disorder.  Service medical records also do 
not show any treatment for trauma, rape or assault.  The 
appellant's service records indicate that he was released to 
a reserve unit at the end of his active duty for training, 
and that he was found to be not physically qualified for 
service in March 1982.  Second, reports from NRPH, VA 
outpatient reports, SSA records, and two VA examination 
reports all show that the appellant has a longstanding 
history of treatment for schizophrenia, often characterized 
as paranoid type.  In particular, the October 1997 VA mental 
disorders examination report shows that the examiner 
specifically stated that the appellant did not have PTSD.  
This examination report includes an account of the veteran's 
life history, and provides objective clinical findings.  
While the Board has considered the CCCMH records, which 
contain a diagnosis of PTSD, the Board notes that this 
diagnosis is dated in October 1992, and therefore comes 
approximately 15 years after the appellant's active duty for 
training.  Furthermore, the PTSD diagnosis does not appear to 
have been based on a review of the veteran's claims file.  
Rather, it appears to have been based on the appellant's 
allegations of repeated homosexual rape.  However, the Board 
has previously determined that the appellant and his 
allegations are not credible.  Finally, there is significant 
evidence that the appellant's psychiatric symptomatology is 
related to factors other than PTSD, and these factors are not 
well-accounted for in the CCCMH report.  Specifically, the 
report makes no mention of schizophrenia, but does include an 
Axis I diagnosis of current polysubstance abuse.  Given the 
numerous medical reports from VA and non-VA health care 
providers which indicate that the veteran has schizophrenia, 
the Board finds that the probative value of the CCCMH report 
is outweighed by the contrary medical evidence of record.
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the appellant does 
not have PTSD.  Consequently, the appellant's claim for 
service connection for PTSD fails on the basis that all 
elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied.

C.  Conclusion

In reaching these decisions, the Board has considered the lay 
statements submitted in support of the appellant's claims.  
While the lay statements of observed fact and symptomatology 
are noted and have been given full consideration, the lay 
statements--as lay opinion--are not competent evidence 
showing that the appellant has PTSD, or that his 
schizophrenia was incurred or aggravated during his active 
duty for training.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the preponderance of the evidence is against the 
appellant's claims, and as the appellant has not established 
status as a veteran, the duty to assist and the doctrine of 
the benefit of the doubt are not for application.  Laruan v. 
West, 11 Vet. App. 80 (1998).


ORDER

Entitlement to service connection for schizophrenia and PTSD 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









